ORDER
PER CURIAM.
Ricky Pittman Smith, III (“Defendant”) was convicted by jury of , one count of driving while intoxicated, in violation ■ of Section 577.010, and, thereafter, sentenced to-ten years’ imprisonment as a chronic DWI offender. We affirm.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b). ■